Opinión concurrente emitida por el
Juez Asociado Señor Re-bollo López.
I
Como es sabido, nuestra Ley de Fideicomiso(1) fue co-piada casi ad verbatim de la ley de fideicomiso de la Repú-blica de Panamá, la cual, a su vez, fue adoptada, con ciertas variaciones, de un anteproyecto preparado por el jurista pa-nameño Ricardo J. Alfaro. Ello no obstante, en Dávila v. Agrait, 116 D.P.R. 549, 565 (1985), expresamos, en lo perti-nente, que:
A modo de compendio, nuestra adaptación de la ley pana-meña de fideicomisos no creó un todo coherente e integrado a perfección. Nuestra ley tiene zonas grises, lagunas y vaeíos. Hasta tanto se legisle sobre el particular, esas deficiencias no se atienden adhiriéndonos exclusivamente al respetable pen-samiento de Alfaro. La lección es clara. La creación del fidei-comiso puertorriqueño tomó como punto de partida la obra del ilustre panameño, mas la intención central fue incorpo-rar a nuestro ordenamiento jurídico, con ajustes, el trust an-glosajón. Esta innegable realidad sirve de guía. Es hacia las características de éste donde hay que acudir para resolver, con debido respeto a nuestra tradición civilista, muchas de las interrogantes que plantea nuestra Ley Núm. jl de Fidei-comisos de 23 de abril de 1928. (Énfasis suplido.)
La doctrina referente al trust anglosajón no ve “con buenos ojos” la compra de bienes pertenecientes al fideico-miso por parte del fiduciario. Se reconoce la validez de dicha transacción únicamente cuando ello es autorizado por esta-tuto o cuando el fideicomitente, de manera expresa, autoriza la misma al crear el fideicomiso. G. Bogert, The Law of *678Trusts & Trustees, 2da ed., Minnesota, Ed. West Publishing Co., 1978, Sec. 543(A), págs. 234-239; In re Krause’s Estate, 172 N.W.2d 468 (1969). Este requisito de que la compra de bienes del fideicomiso por parte del fiduciario tiene que ser autorizado en forma expresa por el fideicomitente no sólo es requerido por la doctrina anglosajona, sino que es uno exi-gido por la doctrina civilista en relación con la figura del “au-tocontrato”. Véanse: L. Diez-Picazo, Fundamentos del Dere-cho Civil Patrimonial, Madrid, Ed. Tecnos, 1979, Vol. I, pág. 128;(2) D. Espín Cánovas, Manual de Derecho Civil Español, 4ta ed., Madrid, Ed. Rev. Der. Privado, 1975, Vol. III, pág. 392.
En nuestra jurisdicción no existe disposición legal que autorice dicha transacción. Por el contrario, en nuestro Có-digo Civil existen unas disposiciones que expresamente im-piden al fiduciario comprar bienes pertenecientes al fideico-miso.
Dispone el Art. 859 del Código Civil, 31 L.P.R.A. see. 2566, en lo pertinente, que “[e]l fiduciario y su sustituto, si son personas naturales, deberán tener todos los requisitos y condiciones que la ley exige a los tutores”.
Por otro lado, establece el Art. 215(3) del Código Civil, 31 L.P.R.A. see. 789, en lo pertinente, que:
*679Se proh[í]be a los tutores:
(3) Comprar por sí o por medio de otra persona, los bienes del menor o incapacitado, a menos que expresamente hubie-sen sido autorizados para ello por el Tribunal Superior.
El Art. 1348(1) del Código Civil, 31 L.P.R.A. see. 3773(1), por su parte dispone, en lo pertinente, que:
No podrán adquirir por compra, aunque sea en subasta pú-blica o judicial, por sí ni por persona alguna intermedia:
(1) El tutor, los bienes de la persona o personas que están bajo su tutela.
No debe haber duda alguna, en consecuencia, sobre el hecho de que en nuestra jurisdicción en la única situación en que un fiduciario puede adquirir bienes del fideicomiso es cuando el fideicomitente, en la escritura de constitución del fideicomiso, expresamente asi lo autoriza.
Un examen de la escritura sobre constitucion.de fideico-miso aquí en controversia(3) revela que los fideicomitentes no autorizaron de manera expresa a los fiduciarios a comprar los bienes pertenecientes al fideicomiso.(4) No es entera-*680mente correcta la aseveración hecha en la opinión mayorita-ria, pág. 669, a los efectos de que:
En el caso de autos, el fideicomitente confirió en el fideico-miso amplios y abarcadores poderes al fiduciario para vender los bienes del fideicomiso. La única restricción que impuso en relación con la venta de los bienes fideicomitidos fue que ésta no podía hacerse “por menos de una adecuada y plena consi-deración en dinero o su equivalente”. (Énfasis suplido.) Apéndice 3(b), pág. 17. También confirió amplia facultad “a los fiduciarios o a cualquiera persona, a comprar, permutar, o en cualquier otra forma disponer de todo o parte del corpus o el ingreso de los fideicomisos ..Ibid. La única limitación fue igualmente que no podía ser “por menos de una adecuada y pléna consideración en dinero o su equivalente”. (Énfasis su-plido.)
Como surge de una lectura de la parte final de la cláusula quinta de la mencionada escritura pública Núm. 160 —trans-crita en su totalidad en el esc. 4, ante— la aseveración de la *681mayoría, pág. 669, a los efectos de que “[t]ambién [el fideico-mitente] confirió amplia facultad ‘a los fiduciarios, o a cual-quiera persona, a comprar, permutar, o en cualquier otra forma disponer de todo o parte del corpus o el ingreso de los fideicomisos”’ es una sacada fuera de contexto de dicha Cláusula Quinta, actuación, o interpretación de la mayoría que tiene el efecto de causar la impresión errónea de que al fiduciario Kogan Huberman se le concedió la facultad ex-presa de comprar los bienes del fideicomiso cuando ello, re-almente, no es así.
Resulta, en consecuencia, jurídicamente incorrecto lo ex-presado en la Parte IV de la opinión mayoritaria emitida, págs. 666-667, a los efectos de que a “la luz de los hechos particulares de este caso” y “en virtud de la letra expresa del fideicomiso, no son de aplicación las limitaciones de los Arts. 215 y 1348(3) del Código Civil, supra, invocadas por el Regis-trador” de la Propiedad; los cuales artículos de ley como hemos visto, en virtud de las disposiciones del Art. 859 del referido Código Civil, supra, hacen extensiva al fiduciario la prohibición expresa que impide al tutor comprar los bienes del menor incapaz. En otras palabras, el fiduciario Lawrence Kogan Huberman no tenía autoridad para realizar la tran-sacción de compra y venta de los bienes pertenecientes al fideicomiso, la inscripción de la cual correctamente objetó el Registrador recorrido.
i — i HH
No obstante lo erróneo de los fundamentos aducidos en la opinión mayoritaria, según ello ha quedado demostrado an-teriormente, concurrimos con el resultado a que se llega en la opinión mayoritaria emitida por cuanto la transacción rea-lizada por el fiduciario en el presente caso es una meramente “anulable”, a diferencia de una inexistente o radicalmente nula, Zayas v. Orraca, 80 D.P.R. 339, 352 (1958), y, por ío tanto, una ratificable por los fideicomisarios o beneficiarios del fideicomiso. Véanse, en adición: Silva Hno. y Cía. v. El *682Reg. de San Juan, Sec. 1a, 28 D.P.R. 177, 181 (1920); Álvarez v. Riera, 20 D.P.R. 324, 326 (1914); Ledesma et al. v. Agrait et al., 19 D.P.R. 566, 576 (1913); F. García Goyena, Concor-dancias, motivos y comentarios del Código Civil español, Zaragoza, Ed. Cometa, 1974, pág. 734.
En su donsecuencia, no obstante proceder la confirma-ción de la Nota Denegatoria emitida por el Registrador recu-rrido, resulta igualmente procedente devolver el asunto para permitir que todos los beneficiarios, si así lo desearen ha-cer,(5) ratifiquen la transacción en controversia dentro del término de vigencia de la anotación preventiva.
—O—

(1) Ley Núm. 41 de 23 de abril dé 1928, la cual fue enmendada por la Ley Núm. 211 de 8 de mayo de 1952 (31 L.P.R.A. sees. 2541-2581).


(2) Expresa Diez-Picazo, en lo pertinente, que:
“... 1.a El poder o autorización para autocontratar. Si el principal permite a su representante que autocontrate ningún reparo puede serle opuesto al negocio. El poder para autocontratar debe ser expreso y no puede entenderse inducido por medio de una interpretación de las cláusulas de un poder general. Al su-puesto de autorización previa para autocontratar debe equipararse la aceptación del autocontrato que el principal, conociéndolo, haga de lo realizado por su repre-sentante. Esta aceptación (ratificación) puede ser expresa o táctita. 2.a La elimi-nación del conflicto de intereses. El segundo de los supuestos de validez del autocontrato se da en todos aquellos casos en que de su celebración no se siga lesión o perjuicio del interés del representado.” (Énfasis suplido.) L. Diez-Picazo, Fundamentos del Derecho Civil Patrimonial, Madrid, Ed. Tecnos, 1979, Vol. I, págs. 128-129.


(3) Escritura Núm, 160 de fecha 1ro de septiembre de 1966, otorgada ante el Notario Genovevo Meléndez Carrucini.


(4) La Cláusula quinta de la referida escritura pública dispone:
“ — Cinco: Los fiduciarios, o la persona que les sustituyeren, tendrán las siguien-tes facultades en relación con los bienes o fondos fideicomitidos para beneficio de los beneficiarios o fideicomisarios, sujetas, sin embargo, dichas facultades a lo provisto en la Ley.
—Para administrar dichos bienes, guardarlos, tenerlos, retenerlos, gravarlos, in-vertir y reinvertir lo que produzcan; disponer de ellos así como de cualquiera otra propiedad, o cualesquiera otros bienes o ingresos que puedan ser agregados a los mismos o que los mismos produzcan; para usar sus rentas, ingresos y ganancias de capital como resultado de la venta, conversión, disposición, liquidación o per-muta; para tomar dinero a préstamos con garantía de valores, y para hacer todos aquellos actos que pudieren realizar si los bienes fueren propios, incluyendo la facultad de comparecer en escrituras públicas; dar recibos, abrir cuentas de banco y expedir cheques y hacer imposiciones sobre las mismas; otorgar pagarés y otras obligaciones; celebrar contratos; comparecer ante los tribunales de justi-cia o ante juntas y agencias administrativas; otorgar cancelaciones de hipotecas y constituir cualquier clase de gravámenes; para adquirir acciones, bonos y certifi-*680cados de corporaciones o participaciones en sociedades y otras entidades; ejerci-tar el derecho al voto de las acciones fideicomitidas o de las que adquieran en el futuro; suscribir acciones de corporaciones y aportar bienes ó capital en socie-dades y entidades, concertar transacciones, incoar pleitos y proseguirlos hasta su resolución definitva, o transigirlos, entendiéndose, que todas estas facultades pueden ser usadas sin la necesidad de obtener el consentimiento, autorización o permiso de cualquier persona interesado o de corte alguna, y no obstante pueden ellos también estar actuando individualmente, o como fiduciaria de otros fideico-misos, o como agentes de otras personas naturales o jurídicas interesadas en los mismos asuntos o pueden estar interesadas en relación con los mismos asuntos como accionistas, directores o en otra forma, entendiéndose, sin embargo, que ellos ejercerán todos dichos poderes en todo momento en una capacidad fiduciaria principalmente y solamente en el interés y para beneficio de los respectivos fidei-comisarios, y entendiéndose, además, que la fiduciaria, o quienes los sustituye-ren, no serán responsables por ningún error de juicio o por ninguno de sus actos, a menos que en sus actuaciones hayan obrado deliberadamente de mala fe. No obstante, cualquier disposición de este instrumento en contrario, ninguno de los poderes aquí enumerados o conferidos a la fiduciaria o fiduciario serán inter-pretados en el sentido de facultar a los fiduciarios, o a cualquiera persona, a comprar, permutar, o en cualquiera otra forma disponer de todo o parte del corpus o el ingreso de los fideicomisos por menos de una adecuada y plena con-sideración en dinero o su equivalente” (Énfasis suplido.) Apéndice 3(b), págs. 16-17.


(5) Como expresáramos en Millán v. Caribe Motors Corp., 83 D.P.R. 494, 504 (1961):
“La nulidad relativa o la anulabilidad opera en favor de las personas qué han cometido un error o contra las cuales se ha utilizado violencia, intimidación o dolo. La mejor forma de hacer efectiva esta protección no es declarando nulo el acto, porque tal remedio podría exceder su objetivo, sin[o] subordinar su mante-nimiento a la voluntad del interesado. Si éste encuentra que el contrato es venta-joso, lo puede confirmar; [si no], puede solicitar su anulación. Castán, Derecho Civil Español, 8a. ed., 1954, tomo 3, págs. 437-446; Puig Brutau, Fundamentos de Derecho Civil, tomo 2, vol. 1, págs. 322-332; Guaroa Velázquez, Obligaciones y Contratos, mimeógrafo de la Universidad de P.R., 1939, págs. 113-116; Zayas v. Orraca, 80 D.P.R. 339, 351 (1957).”